Citation Nr: 1726709	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-13 242	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx.

4.  Entitlement to an initial rating greater than 50 percent between January 8, 2008 and March 8, 2011, and between May 1, 2011, and May 16, 2014, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1967 to July 1969, including in combat in the Republic of Vietnam between July 1968 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted, in pertinent part, the a claim for service connection for PTSD, assigning a 30 percent rating effective January 28, 2008; and also denied the request to reopen his previously denied claims of service connection for residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx (which was characterized as left hand injury (minor arm)), bilateral hearing loss, and tinnitus.

The Veteran testified at a travel Board hearing in July 2012, before the undersigned.

In a December 2011 rating decision, the RO assigned a temporary total (100 percent) disability rating effective March 8, 2011, based on hospitalization over 21 days for treatment of a service-connected disability and a 50 percent rating effective April 1, 2011, for the Veteran's service-connected PTSD.  Because the initial ratings assigned to the Veteran's service-connected PTSD are not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2014, the Board reopened the claims of service connection for residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx, bilateral hearing loss, and for tinnitus.  The Board then remanded all of the Veteran's currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.

In a February 2014 rating decision, the RO assigned a 50 percent rating effective January 28, 2008, for PTSD.  In a September 2014 rating decision, the RO assigned a 70 percent rating for PTSD, effective May 16, 2014.  The RO also concluded that the Veteran's temporary total disability rating for his service-connected PTSD should have continued until May 1, 2011, when a 50 percent rating was assigned.  Having reviewed the record evidence, the Board finds that the Veteran's higher initial rating claim for PTSD should be characterized as stated on the title page of this decision.  

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran essentially contends that he is not employable by reason of his service-connected disabilities.  Therefore, the Board will consider whether a TDIU is warranted.


FINDINGS OF FACT

1.   The Veteran was exposed to significant in-service acoustic trauma while serving in combat in the Republic of Vietnam.

2.   The Veteran's current bilateral hearing loss is related to active service.

3.   The Veteran's current tinnitus is related to active service. 

4.   The Veteran's current residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx are related to active service.

5.   Throughout the entire appeal period, the Veteran's service-connected PTSD manifested by fewer social activities due to depression and lack of motivation and interest, sleep disturbance secondary to nightmares, flashbacks, intrusive memories, and increased concentration problems; it is not totally disabling.

6.  The Veteran's service connected disabilities have precluded gainful employment since the effective date of service connection for PTSD.


CONCLUSIONS OF LAW

1.   The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.   The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.   Residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx were incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

4.   The criteria for a 70 percent rating for PTSD have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

5.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Service Connection

The Veteran contends that he incurred bilateral hearing loss, tinnitus, and residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx (which he characterized as a left hand injury) during active service.  He contends that in-service exposure to significant acoustic trauma while in combat in Vietnam caused or contributed to his current bilateral hearing loss and tinnitus.  He also essentially contends that he incurred a left hand injury while in combat in Vietnam which caused or contributed to his current residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including bilateral hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Court has added tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  

In Walker, the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain, 27 Vet. App. at 258.  Because residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology in service connection claims is inapplicable to this claim. In contrast, because bilateral hearing loss and tinnitus are considered "chronic" disabilities under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating those claims.

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5105(a); 38 C.F.R. § 3.102.

(A) Bilateral Hearing Loss and Tinnitus

The Veteran contends that he had in-service exposure to significant acoustic trauma while in combat in Vietnam; and that this exposure caused or contributed to his current bilateral hearing loss and tinnitus.  

The evidence is clear that the Veteran has current bilateral hearing loss and tinnitus.  Additionally, his service personnel records show that he participated in Vietnam Counteroffensive Phase V and was assigned to B Battery, 1st Battalion, 82nd Artillery, while in Vietnam between July 1968 and July 1968.  His DD Form 214 shows that his awards included the Bronze Star Medal, the Vietnam Service Medal with 4 Bronze Service Starts, the Vietnam Campaign Medal, and the Republic of Vietnam Gallantry Cross with Palm Unit Citation.  

Thus, the Board finds that the Veteran was exposed to significant in-service acoustic trauma while in combat in Vietnam.  Therefore, the first and second elements of service connection are met.

The remaining question is whether there is a "nexus" between the current hearing loss and tinnitus; and his significant in-service noise exposure.

The Veteran underwent occupational hearing testing between 2002 and 2004; in January 2002, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
30
40
LEFT
15
10
25
20
40

In a February 2003 statement labeled "Hearing Test Results," P.J.G., MS, CCC-A, stated that the Veteran's January 2002 test results showed "hearing within the normal range through the speech frequencies but shows a hearing loss in the higher frequencies.  The [Veteran] should not experience significant difficulty in speech communication in most situations."

On a private audiological evaluation in January 2004, the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
25
40
LEFT
15
10
30
25
40

The private audiologist concluded that this testing showed "a mild loss in hearing."

On VA audiology consult in June 2006, the Veteran's complaints included "very loud" bilateral ringing in his ears which was "noticeable [for] the past 4 months."  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
30
40
55
LEFT
10
15
20
25
45

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA audiologist concluded that the Veteran's "hearing is consistent with [his] reported noise exposure."  This audiologist also concluded, "there is currently sufficient hearing loss [bilaterally] to serve as a basis for the reported tinnitus."  There was mild to moderate bilateral sensorineural hearing loss with excellent word recognition abilities.  

On VA audiology examination in October 2006, the Veteran complained of "very loud and bothersome" tinnitus but also "reports minimal hearing difficulties."  He stated that "his tinnitus is loud and bothersome 'all of the time.'"  He reported in-service noise exposure as a U.S. Army artilleryman, including "when stationed in Vietnam for 1 year."  He also reported a post-service history of occupational noise exposure "in his work as an auto mechanic but denies any recreational noise exposure."  He stated that his tinnitus began in 2006.  The Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
40
45
LEFT
10
15
25
25
40

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The VA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were due to active service because his hearing was normal at discharge.  The diagnoses were bilateral sensorineural hearing loss.

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in May 2014, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
70
75
LEFT
10
10
35
50
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The Veteran reported the onset of constant tinnitus for the previous 12-14 years.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The examiner stated:

Although the definitive studies to address whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure, have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur. 

A VHA opinion was obtained in August 2016.  After reviewing the Veteran's claims file, the examiner opined that "in my opinion, it is less likely than not that the [Veteran's] hearing loss is related to his military service.  Secondly, in my opinion, it is less likely than not, the Veteran's] subjective tinnitus is related to his military service."  The opinion was based on the fact that the Veteran had a normal audiological examination at the beginning and end of his military service, which showed normal hearing at separation. 

Another VHA Advisory Medical Opinion was obtained in March 2017.  After reviewing the claims file the examiner stated:

Based on the undisputed significant exposure to loud artillery during Vietnam and unavailable hearing protection it is more likely than not that his current hearing loss is at least partly due to this exposure. . . It is well known that loud military exposure during Vietnam has caused hearing loss in many veterans.  I agree there are no studies to confirm the possible development of hearing loss from an insult in the distant past, but there are also no studies disputing the possibility that this can happen.  Once again I do not have nor can I trust [his] hearing evaluation and the veteran reported onset of "left" hearing trouble shortly after separation from the military.  His hearing loss is likely multifactorial, including military exposure, factory noise exposure post-enlistment, and age induced hearing loss.  There is absolutely no way to know the contributions from each of these factors."  

The examiner opined:

It is highly likely that his service exposure at least contribute[d] to his current hearing deficit.  Once again I cannot trust this stated lack of Temporary Threshold Shift (TTS) at his time of separation.  It is more likely than not that his hearing loss is connected to the military noise exposure.

The examiner further opined that the Veteran's tinnitus "is the direct result of the Veteran's hearing loss regarding of the cause."

Here, the October 2006 and August 2016 VA examiners' opinions did not consider theories of delayed onset hearing loss.  Therefore, these opinions lack probative weight.  The May 2014 and March 2017 medical opinions come to differing conclusions; but are both highly probative.  Both examination reports considered the Veteran's medical history, provided clear conclusions and supporting rationale.  See Nieves-Rodgriuez v. Peake, 22 Vet. App. 295 (2008).

The evidence is in equipoise regarding whether the Veteran's hearing loss and tinnitus are related to service.  Reasonable doubt is resolved in favor of the Veteran and service connection for hearing loss and tinnitus is granted.  

(A) Residuals of Left Hand Injury

The Veteran contends that he injured his left hand while in combat in Vietnam and his current residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx are related to that service.  

VA has conceded that the Veteran sustained a left hand injury during an enemy attack while in combat in Vietnam in March 1969, although there are no service treatment records documenting such injury.  A VA Form 119 completed in March 2006 indicates that the Veteran's active duty unit was stationed at Landing Zone Snoopy in Vietnam when that base was subjected to frequent mortar attacks ending in a major assault by the enemy on May 11, 1969 when this landing zone came under a sapper attack.  The enemy infiltrated this base during the sapper attack in May 1969 but was beaten back by the Veteran's unit.  

Although the Veteran's in-service left hand injury is conceded, service connection requires a showing of a current disability and a nexus between the combat injury and the current disability.  At his hearing, the Veteran testified that he had shrapnel injury to the little and ring fingers on the left hand.  He essentially reported numbness in those fingers ever since the injury.

On VA hand and finger conditions DBQ in May 2014, the Veteran's complaints included "tenderness to contact on the dorsum of the [left] hand between the 4th and 5th metacarpals which extends up to the [left] wrist.  There is a scar measuring 1.0 x 0.2 [centimeters] which is asymptomatic at this same location."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that a metal fragment was lodged in his left hand from an in-service combat injury.  He denied any left hand or wrist weakness or tenderness or impairment of function.  He was right-hand dominant.  

Physical examination showed no limitation of motion or evidence of painful motion for any fingers or thumb, left hand pain or tenderness to palpation, and 5/5 hand grip.  X-rays of the left hand and wrist showed metallic densities projecting over the left ulnar styloid process and third digit of the hand and partial amputation of the third finger distal phalanx.  The examiner stated that he could not attribute the tenderness of the dorsum of the left hand and associated scar to active service "without resorting to mere speculation because I find no documentation of a corresponding injury in available [service treatment record] documentation."  The diagnosis was tenderness of the dorsum of the left hand with metallic density at radial aspect of the third proximal phalanx.  This opinion is legally inadequate, because it disregarded the presumption that the Veteran's reports were correct.  Cf. 38 U.S.C.A. § 1154(b).

On VA scars/disfigurement examination in May 2014, the Veteran's complaints included a small tender scar on the dorsal aspect of the left hand between the fourth and fifth metacarpals near the knuckle.  The examiner reviewed the Veteran's claims file, including service and post-service treatment records.  (The Board notes parenthetically that this examination report occasionally refers to a small tender scar on the dorsal aspect of the right hand and this appears to be a typographical error.)  Physical examination showed a small oval scar measuring 1.0 by 0.2 centimeters "which is tender to contact on the dorsal aspect of the [left] hand between the 4th and 5th metacarpals near the knuckle."  

The examiner opined that the scar on the dorsal aspect of the left hand, which was tender to contact was less likely than not related to active service.  The rationale for this opinion was "there is no metallic fragment on the dorsum of the [left] hand and I cannot attribute these symptoms to the ulnar styloid metallic fragment."  This examiner also stated that the left hand "was not examined for a scar on the third digit because the presence of a metallic fragment in this digit was not appreciated until imaging results were received.  In any event, the Vet[eran] reported no scars or symptoms relating to the third digit."  The diagnoses included scar on the dorsum of the left hand.

The Veteran has contended that current residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx are related to active service.  Because the Veteran served in combat in Vietnam his report of a left hand injury in combat is presumed.  38 U.S.C.A. § 1154(b).  The presumption in § 1154(b) would not serve to establish the link between a current disability and the in-service injury, except for disability that began at the time of the injury.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  In a September 2014 rating decision, the Veteran was awarded service connection for a shell fragment wound of the left index finger and for a left wrist scar as these injuries arose from the combat service and his conceded left hand injury.  

The Veteran's reports of a retained metallic foreign body in the hand have been disproven by diagnostic studies; but he is presumed correct in his reports of the combat injury and the numbness that resulted from the injury.  The fact that he does not currently have a metallic foreign body would be insufficient to rebut his reports of an injury and symptoms.

Given the presumptions created by 38 U.S.C.A. § 1154(b); service connection for residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx is granted.

Higher Initial Rating for PTSD

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected PTSD was rated 50 percent disabling from January 28, 2008 to March 7, 2011; 100 percent disabling from March 8, 2011 to April 30, 2011; 50 percent disabling from May 1, 2011 to May 15, 2014; and 70 percent disabling effective May 16, 2014.  The disability is rated under 38 C.F.R. § 4.130, DC 9411.

At his Board hearing in July 2012, the Veteran, through his representative, stated that he was requesting a 70 percent evaluation for PTSD. 

As relevant to this claim, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Factual Background and Analysis

The Board finds that a 70 percent rating for the Veteran's PTSD for the entire appeal period.  The Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas throughout the entire appeal period. 

On VA outpatient treatment in February 2008, the Veteran stated that PTSD symptoms were improving.  "He feels he is less stressed out about his life now that he is faced with his mortality.  He is still interested in maintaining his lifestyle, hobbies, house clean, etc.; however, he is feeling less stressed/hurried to meet deadlines."  He reported that he was eating and sleeping "ok."  He denied any suicidal or homicidal ideation, feelings of worthlessness, or anhedonia.  Mental status examination of the Veteran showed he was clean, casually dressed, good eye contact, normal speech, no auditory or visual hallucinations, rational, relevant, and coherent thought processes, and fair judgment and insight.  The assessment included PTSD with "objective [symptoms] improving."

On VA examination in August 2008, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran "is making progress in therapy and finds sertraline helpful."  The Veteran described his in-service combat experiences.  He had been married once before deploying to Vietnam and married "a second wife for five years after Vietnam."  He divorced his second wife after having 2 sons together due to verbal abuse and severe alcoholism.  "He maintained a relationship with his sons, and the relationship with his ex-wife became amicable after he got sober in 1980, but he has never re-married."  The Veteran had "a few close friends but generally doesn't socialize."  He described his leisure pursuits as "model railroads, rides a Harley-Davidson, [and] plays flight simulators on [the] computer."  He also denied any suicidal or homicidal ideation.  The VA examiner stated that the Veteran had a "[r]etired, stable, rather isolated lifestyle."  

Mental status examination in August 2008 showed the Veteran was clean, casually dressed, unremarkable psychomotor activity, clear, coherent speech, intact attention, full orientation, unremarkable thought process and content, no delusions or hallucinations, no sleep impairment, no panic attacks, no inappropriate behavior, good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, no problems with activities of daily living, and normal memory.  The Veteran reported that he retired in 2005 because he was eligible "by age or duration of work."  The VA examiner stated that the Veteran's service-connected PTSD was the "direct cause" of his being twice divorced, "verbally abusive to [his] second wife, and somewhat distanced from [his] sons," having few friends, and avoiding social situations.  This examiner concluded:

This Veteran's quality of life was significantly impaired by military-related PTSD.  He became irritable with people, causing him to lose several jobs including a lucrative job with an oil company, and his marriage to his 'one true love,' never re-marrying after 1976.  He has been angry and avoidant of social relationships, and although he was always able to find work, he would... 'bury myself in my work' and be so 'perfectionistic with such high standards and so irritable, that most people respected me, but few people liked me.'  

The GAF score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  

On VA outpatient treatment in October 2008, the Veteran complained that his anxiety increased because his son was being deployed to Iraq and Afghanistan soon.  He had stopped taking his medications because of the reported side effects that he experienced.  He reported no change in his PTSD symptoms.  Mental status examination of the Veteran was unchanged from August 2008.  The assessment included PTSD.

In December 2008, the Veteran's complaints included sleep disturbance due to dreams about his father, his daughter, and his ex-wife.  "He noticed he is eating constantly in the evening until 7pm then goes to bed to 'hide.'  Has been eating dinner earlier then snacking for hours."  Mental status examination of the Veteran showed was unchanged from August 2008 except for poor sleep and overeating.  The assessment included continued PTSD symptoms "with mild worsening in vegetative" symptoms.  

In December 2009, the Veteran stated that he had stopped taking his medications due to side effects.  "He would like to try getting off of the [medications] and continue with therapy every two weeks."  He also reported "trying to keep busy."  He denied experiencing any nightmares or flashbacks "recently."  He had an "ok" appetite and was "sleeping better."  Mental status examination of the Veteran was unchanged from December 2008.  The Veteran's GAF score was 55.  The assessment included PTSD.

In July 2010, a VA clinician stated that the Veteran "wants to start taking his Zoloft again because he is finding he is very short tempered."  The Veteran reported that he "has been riding his motorcycle a lot since the weather is warmer."  Mental status examination of the Veteran and his GAF score were unchanged.  The assessment included PTSD with a note that the Veteran wanted to start taking his medications again to reduce his trauma symptoms.  

In September 2010, the Veteran's complaints included "increasing emotional moments."  Mental status examination of the Veteran and his GAF score were unchanged.  The assessment included PTSD with a note that the Veteran was "having moments of self-reflection which we discussed [and] doing well overall."

The Veteran was hospitalized on an inpatient treatment unit at a VA Medical Center for treatment of his service-connected PTSD beginning on March 8, 2011.  As noted elsewhere, he is in receipt of a temporary total (100 percent) disability rating effective March 8, 2011, to May 1, 2011, based on the need for hospitalization over 21 days for treatment of PTSD.

At his Board hearing, the Veteran reported that he had few acquaintances.  He stated that he had tried to date a woman but "after a month and a half she had to go" because he "can't hold onto somebody."  He stated that it did not work out because of his personality.  He also said that he would rather be alone and did not enjoy confrontation or having other people around.  He also reported that he had purchased a pistol from his son, but did not get a license to carry it, because he knew it would result in him "pointing the gun in someone's face."  He reported having two sons and a daughter but that he was estranged from his daughter.  She was afraid of him.  He stated that when he drank, though he had been sober for several years, he would have passive suicidal ideation.  

On VA outpatient treatment in August 2012, the Veteran complained of having trouble dealing with people.  Mental status examination showed he was clean, casually dressed, had good eye contact, normal speech, no auditory or visual hallucinations, rational, relevant, and coherent thought processes, and no suicidal or homicidal ideation.  

In September 2012, the Veteran complained that "he is tired of his short temper and agitation."  Mental status examination and assessments were unchanged.  He was started on medication to treat his PTSD.

In November 2012, the Veteran reported "he has started doing more, flying airplanes/simulator, [and] riding his motorcycle.  He is feeling better now, more energy.  He is spending more time with his female friend, riding on motorcycles on a 3-day trip."  Mental status examination of the Veteran was unchanged.  The assessment included PTSD.

In February 2013, the Veteran complained that he had lost motivation.  He did not care to do anything.  The Veteran reported that medication had been helpful in that it reduced agitation and improved his mood."  Mental status examination and assessment were unchanged.

In April 2013, the Veteran stated that he felt much better.  Mood was improved and he had more motivation.  He also stated that he was "busy" and "eating well."  He had; however, recently started having "combat nightmares which he had not had before."   He was back in a relationship with his girlfriend and "enjoys her company."  Mental status examination was unchanged.  The assessment included PTSD with a note that the Veteran was "tolerating and benefiting from venlafaxine.  He is starting to be more active, has been working on [a] relationship, and planning activities for [t]he summer."

In July 2013, the Veteran reported that his girlfriend noticed "he is more irritable, having low moods more often...He notices small things trigger him."  Mental status examination of the Veteran was unchanged.  The assessment included PTSD with a note that the Veteran was "tolerating and benefiting from venlafaxine, but noticing gradual worsening of irritability."

In November 2013, no complaints were noted.  Mental status examination was unchanged.  The assessment included PTSD.

In March 2014, it was noted that the Veteran was "doing well overall."  He had been cohabiting intermittently with his girlfriend for several months and they had decided to move in together permanently.  Mental status examination of the Veteran was unchanged.  The assessment included PTSD.

The Veteran was afforded a VA examination for PTSD in May 2014.  A diagnosis of severe chronic PTSD was noted.  His GAF score was 42.  He endorsed a variety of severe PTSD signs and symptoms including repeated disturbing memories, thoughts, or images of his stressful military experience; repeated disturbing dreams; suddenly acting or feeling as if the stressful experiences from the past were happening again; feeling very upset when something reminded him of Vietnam; avoiding thinking about or talking about Vietnam; avoiding activities or situations because they reminded him of Vietnam; trouble remembering important parts of the stressful military experience; loss of interest in activities he used to enjoy; feeling distant or cut off from other people; feeling emotionally numb or being unable to have loving feelings for others; feeling as if his future somehow will be cut short; feeling irritable and/or having angry outbursts; difficulty concentrating; being super alert, watchful, and on guard; feeling jumpy and easily startled; and difficulty falling and staying asleep.  The examiner stated that these ongoing symptoms severely impaired the Veteran's quality of life; and social and occupational functioning.  The Veteran reported that he continued severe road rage manifested by following and chasing people off the road.  He also stated that he had frequent thoughts of death and impending doom.  He had difficulty with concentration due to distractibility and experienced difficulty in completing tasks.  

Analysis

Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. § 4.130.  In deciding whether the Veteran meets the criteria for a 70 percent rating during earlier periods of the appeal, the focus is thus on whether there are deficiencies in most of the areas of work, school, family relations, judgement, thinking and mood.

Throughout the appeal period, the service-connected PTSD has been manifested by an isolated lifestyle, an inability to establish and maintain effective relationships as evidenced by his on and off again relationship with his girlfriend and his strained relationships with his three children.  Additionally, he would often get written reprimands at work and was only kept on for his impeccable work ability.  He stated he did not have any close friends.  He reported having issues with anger and passive homicidal and suicidal ideation.  He often felt his life would be cut short and a feeling of impending doom.  He reported not wanting to get a license to carry a pistol because he believed he would end up pointing it in someone's face.  Specifically he stated, "I know exactly what I am capable of doing and that is boom.  You did me wrong, so-at least I'm smart enough-but I don't know if that could -I don't know where that is today to whether that could be tomorrow." 

Therefore, the Board finds that the Veteran has demonstrated that, throughout the appeal period, his PTSD most nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

However, the Board finds that the Board is not entitled to a rating greater than 70 percent.  As noted above, the Veteran has requested a 70 percent rating; however, the Board will provide reasons and bases as to why a 100 percent rating would not be warranted.

The Veteran's PTSD has not more nearly approximated total occupational and social impairment throughout the appeal.  Specifically, he has had an off and on relationship with his girlfriend; reported working on improving the relationship with his estranged daughter; and maintained a satisfactory relationship with his sons. 

Thus, the Board finds that a 70 percent rating for PTSD, but no more, is warranted for the entire appeal period.

Total Disability Rating Based on Individual Unemployability

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment cause by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.   

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted, the Veteran is in receipt of a 70 percent rating for the entire appeal period for his service-connected PTSD.  Therefore, the schedular criteria are met.  

He is currently service-connected for posttraumatic stress disorder, hearing loss, tinnitus, and residuals of a shell fragment wound to the left hand.

At his Board hearing in July 2012, the Veteran reported that he had been a mechanic and retired in approximately 2007.  He stated that "I actually retired on age, but . . . my employment has always been up and down.  After Vietnam, I was employed 13 times due to the fact of confrontation with employments-employers."  He further stated "the only way I held my job is because of my knowledge.  Very skilled person at what I did.  And I was able to hold my employment that way.  And I would get to the point where . . . I have a tendency of cussing but I'll try not to do that, to the point that I would get fed up with being told what to do."  He reported getting into verbal confrontations with his employers but not physical confrontations."  He stated he would either "quit or blow up or get fired, one of the two."  He testified that if he went back into the workforce he believed he would still have the same issues he did before retiring, even after treatment for PTSD. 

On the most recent PTSD examination, the Veteran was found to have a variety of severe PTSD symptoms including repeated disturbing memories, thoughts, or images of the stressful military experience from the past; repeated disturbing dreams of the stressful military experience from the past; suddenly acting or feeling as if the stressful experience from the past were happening again (as if he were reliving it); feeling very upset when something reminded him of the stressful military experience from the past; having physical reactions (e.g. heart pounding, trouble breathing, sweating) when something reminded him of the stressful military experience; avoiding activities or situations because they reminded him of the stressful military experience from the past; trouble resembling important parts of the stressful military experience from the past; loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; feeling emotionally numb or being unable to have loving feelings for others; feeling as if his future somehow will be cut short; feeling irritable and/or having angry outbursts; difficulty concentrating; being super alert, watchful, or on guard; feeling jumpy or easily startled; and difficulty falling and staying sleep.  The examiner stated that these ongoing symptoms severely impair his quality of life, his social functioning, and his occupational functioning.  As noted above, the examiner ultimately concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  On examination, the Veteran reported a history of PTSD related anger, irritability, alcohol abuse (which he felt contributed to his losing jobs and family).  The Veteran reported retiring as a shop foreman for a large corporation, where he had worked for about 12-14 years and retired.  He reported significant authority problems at work, conflicts with supervisors, and that he was only able to maintain his job due to being good at his work.  He stated that PTSD related anger escalated into frequent verbal outbursts with supervisors.  He stated he had difficulty with concentration due to distractibility and experienced difficulty completed tasks.

There is conflicting evidence as to whether the service connected disabilities, particularly PTSD, render the Veteran unemployable.  He has not worked during the entire period since the effective date of service connection for that disorder; but has testified that he retired due to age.  On the other hand, he has also reported on-the-job difficulties; severe road rage, and the need to avoid guns for fear of harming others.  The most recent VA examination showed severe PTSD and even before that time he was given some GAFs that contemplate an inability to keep a job.  Resolving reasonable doubt in the Veteran's favor TDIU is granted as of the effective date of service connection for PTSD.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a left hand (minor) dorsum injury with associated scar and partial amputation of the left third finger distal phalanx is granted.

Entitlement to a 70 percent rating for the entire appeal period for PTSD is granted. 

Entitlement to a total disability rating based on individual unemployability is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


